Citation Nr: 1743860	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962 and from August 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in March 2017 for a VA audiology examination.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that bilateral hearing loss is the result of being assigned a pistol and rifle marksmanship team for five weeks.  The Veteran stated that he participated as a statistician, and was present daily for the two weeks of practice and three weeks of competition.

A May 2017 VA audiology examination diagnosed bilateral hearing loss.  The examiner opined that the hearing loss was not caused by service since the Veteran's hearing was normal at separation, and cited an American College finding that noise induced hearing loss does not progress once it has stopped.

The Board finds the examiner's opinion inadequate for several reasons.  First, the medical literature cited by the examiner was not analogous to the Veteran's case.

The examiner stated the Veteran had normal hearing at exit.  The Board finds that statement to indicate that hearing loss was not present at the May 1962 separation examination.  Therefore, the cited medical literature is irrelevant since the examiner opined that the Veteran's hearing loss had not yet begun at separation.  Or, if the examiner meant to indicate that the Veteran's hearing loss had already stopped at separation, then the examiner did not provide a rationale to support that opinion.
Second, the examiner did not provide a rationale to support the finding that a twenty-one year old with hearing loss of ten and fifteen decibels is normal.

Since the Veteran's May 1962 audiological evaluation did not indicate whether thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the measurements most favorable to the Veteran.  The Veteran's May 1962 audiometric data must be converted from ASA to ISO-ANSI standards by adding 10 decibels to the 1000, 2000, 3000 and 6000 Hertz measurements, and 5 decibels to the 4000 Hertz measurement.  Therefore, the Veteran's May 1962 audiometric data should be converted to; 15, 15, 10, 0, and 15 decibels at 1000, 2000, 3000, 4000, and 6000 Hertz for the right ear, and 15, 15, 10, 10, and 5 decibels at 1000, 2000, 3000, 4000, and 6000 Hertz for the left ear.

Third, the examiner did not indicate that VA sponsored medical literature, favorable to the Veteran's claim, was considered in the opinion.

The VA sponsored Institute of Medicine's Noise and Military Service study determined that slight hearing loss at high level Hertz in a young adult, can progress greater than normal with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  This medical literature is analogous and favorable to the Veteran's claim since the Veteran exhibited hearing loss at high frequencies in May 1962.  Therefore, the examiner should discuss why the Veteran's case is or is not distinguishable from the study's findings.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination,.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale to support the opinion that a twenty-one year old with hearing loss of ten and fifteen decibels is normal.  The examiner should cite to any medical literature that supports the opinion, if applicable.  The examiner should review the converted audiometric measurements and note that review.  The examiner should also review the VA sponsored Institute of Medicine's Noise and Military Service study, and discuss why the Veteran's case is or is not distinguishable from the study's findings that slight hearing loss at a high level of Hertz in a young adult can progress greater with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current hearing loss is related to, caused by, or aggravated by service or noise exposure during service.  The examiner should provide a rationale to support the opinion.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

